Citation Nr: 1507284	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include congenital fusion of the cervical spine facet joints at the C2 and C3 levels and degenerative changes.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to July 19, 2013, and 70 percent since July 19, 2003.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction, bilateral diabetic retinopathy, and right eye epiretinal membrane.

4.  Entitlement to an increased rating for lumbar spine degenerative disc disease with scoliosis, currently evaluated as 20 percent disabling prior to July 19, 2013, and 20 percent since July 19, 2003. 

5.  Entitlement to a rating in excess of 10 percent for right lower extremity lumbar radiculopathy with diabetic peripheral neuropathy.

6.  Entitlement to a rating in excess of 10 percent for left lower extremity lumbar radiculopathy with diabetic peripheral neuropathy.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to September 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In a July 2014 rating decision, the RO increased the evaluation for PTSD from 30 to 70 percent, and the evaluation for the lumbar spine disability from 10 to 20 percent - each effective July 19, 2013.  The RO also awarded separate 10 percent ratings for lumbar radiculopathy with diabetic peripheral neuropathy of the lower extremities effective July 19, 2013.  Because the Veteran is presumed to seek the maximum available benefits, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Following the July 2014 supplemental statement of the case, the Veteran submitted additional medical evidence, which was not accompanied by a waiver of RO review.  However, since the Veteran's substantive appeal was received after February 2, 2013, the Board is no longer required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains records that are either irrelevant or duplicates of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for the lumbar spine disorder, diabetes mellitus, and lower extremity lumbar radiculopathy with diabetic peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record does not reflect that the Veteran's cervical spine disorder did not manifest during active service; degenerative changes did not manifest to a compensable degree within one year of separation from active service; fusion of the cervical spine facet joints was not subject to a superimposed disease or injury during active service; and the otherwise probative evidence of record does not demonstrate a nexus between his cervical spine disorder and active service.  

2.  Prior to July 19, 2013, the Veteran's PTSD symptoms were productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Since July 19, 2013, the Veteran's PTSD symptoms have been productive of no more than occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder, to include congenital fusion of the cervical spine facet joints at the C2 and C3 levels and degenerative changes, have not been met.  38 U.S.C.A. §§  1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.3.09 (2014).

2.  The criteria for ratings in excess of 30 percent for PTSD prior to July 19, 2013, and in excess of 70 percent since July 19, 2013, have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Letters dated in May 2011 and November 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the letters were provided prior to the initial adjudication of the claims in August 2012. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. 
 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran's service treatment records (STRs) and all identified and available post service treatment records have been obtained. 

The Veteran was medically evaluated in conjunction with his claim for a higher rating for PTSD in December 2011 and June 2014.  As a whole, the examiners reviewed the Veteran's claims file, considered his complaints, conducted appropriate examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim, as together they addressed the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

The Board notes that the Veteran was not provided with a VA examination in conjunction with his claimed cervical spine disability.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As explained below, the competent and credible evidence does not indicate that the Veteran's cervical spine disorder was incurred in or is otherwise related to service, nor is there evidence that the condition was subject to a superimposed disease or injury during service.  Absent such evidence, there is no basis for entitlement to service connection and a VA examination is not warranted. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993).

II.  Service Connection - Cervical Spine Disorder

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333  (Fed. Cir. 2013). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  See 38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In this case, the Veteran's STRs are unremarkable for any complaints, treatment, or diagnoses related to the cervical spine.  His June 1956 enlistment examination and August 1980 retirement examination reflect that his neck and spine were normal.  On his August 1980 Report of Medical History, he reported having or having had recurrent back pain.  Whether the pain was associated with the cervical or lumbar spine was not specified; however, his STRs show recurrent complaints of low back pain and no complaints of neck pain.  

After service, naval hospital records indicate the Veteran complained of a 1-month history of neck pain in June 1995.  He stated that the pain started after using a push lawn mower.  July and August 1995 X-rays showed apparent congenital fusion of the posterior facet joints at the C2 and C3 levels and mild degenerative changes.  In October 1995, he reported that he was pain free except with extreme positioning of the cervical spine.  He had full range of motion and no tenderness to palpation.  The assessment was resolved cervical pain.  A December 1995 medical record notes that the Veteran had a recent episode of neck arthritic pain and that spinal films showed some fusing of the cervical vertebrae with arthritic changes.  In a November r1996 record, the Veteran reported intermittent neck pain.

The evidence does not indicate that the fusion of the cervical spine vertebrae and arthritic changes were incurred in or aggravated by service.  First, the Veteran has made no explicit statements regarding the etiology of his cervical spine disorder; however, the filing of a claim for service connection generally implies an assertion that the disability was incurred in or aggravated by service.  In this case, the Veteran is not competent to relate his cervical spine disability to service.  This particular inquiry involves a complex medical issue rather than a simple and immediate cause-and-effect relationship or readily observable symptoms such as varicose veins or ringing in the ears.  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter, such as whether his cervical spine disability is related to his active military service.  See Jandreau, 492 F. 3d at 1376 (Fed. Cir. 2007).  The Veteran has not argued that his neck pain began during service and has existed since that time.  

Additionally, the Veteran's STRs were unremarkable for either disorder and there is no competent medical or lay evidence linking either condition to service.  The evidence indicates that the fused vertebrae are congenital in nature.  VA regulations specifically prohibit service connection for a congenital or developmental defect - unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (noting that service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  In this case, there is no evidence indicating that the fused vertebrae were subject to a superimposed disease or injury during service that caused additional disability.  

Furthermore, there is no competent evidence linking the Veteran's degenerative or arthritic changes to service.  The evidence first shows arthritic changes of the cervical spine in 1995 - 15 years after separation from service.  Furthermore, at that time, the Veteran related the neck pain to a recent incident, and did not mention any pain or injury during service.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a cervical spine disability.  Hence, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Increased Rating - PTSD

In a December 2010 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating effective February 24, 2010.  In April 2011, the Veteran filed a claim for an increased rating.  In his July 2013 substantive appeal, he indicated that his counselor stated that his PTSD was severe and should be 50 percent disabling or higher.  In a July 2014 rating decision, the RO awarded a 70 percent rating for PTSD effective July 19, 2013.  After careful consideration of the medical and lay evidence, the Board finds that ratings in excess of 30 percent prior to July 19, 2013, and in excess of 70 percent since July 19, 2013, are not warranted.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court discussed the concept of the "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.  The 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

The Board notes that the Veteran has also been diagnosed with prolonged dysthymia.  See April 2011 Vet Center Intake Assessment.  However, the medical evidence in this case does not distinguish between psychiatric symptoms related to PTSD from his dysthymia.  As such, the Board has considered all of the Veteran's psychiatric symptoms in evaluating his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

In this case, a November 2010 VA examination report reflects the Veteran complained mostly of chronic sleep impairment and anxiety.  He said he had nightmares about once a week and anxiety pretty much every day.  He also had intrusive thoughts, exaggerated startle response, heightened physiological arousal with loud noises, and some irritable.  The examiner indicated that his symptoms were not extreme and had not caused a lot of problems for him either occupationally or socially.  He had done well at various jobs and worked until he retired at age 73.  He had been married for 32 years with 2 children and said that this family was happy and close.  He had friends and had pursued recreational activities prior to injuring his shoulder.  The examiner assigned a GAF score of 70 and opined that the Veteran's PTSD symptoms were not severe enough to require continuous medication and not severe enough to interfere with occupational and social functioning.  

An April 2011 Intake Assessment at the San Diego Vet Center reflects that the Veteran denied suicidal and homicidal ideations, irritability or aggression, anxiety, depression, speech difficulties, and slowed thinking.  On mental status examination, he was friendly and cooperative.  His memory was normal, his affect was anxious, and his judgment was good.  There was no evidence of a thought disorder.  The Veteran reported having sleep disturbances and nightmares related to Vietnam.  He also expressed having intrusive thoughts, avoidant behavior, and hyperarousal complaints associated with his Vietnam experiences.  The impression was PTSD and prolonged Dysthymia.  A GAF score of 62 was assigned.  

The report of a December 2011 VA examination reflects that the Veteran lived at home with his wife, son, and daughter.  He had retired from his job as a supervisor in accounting and purchasing and was recovering from rotator cuff surgery.  His hobbies were reading and watching movies.  His psychiatric symptoms included anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or worklike setting; and obsessional rituals which interfere with routine activities.  The examiner indicated that the Veteran was able to manage his PTSD symptoms to the degree that they had limited effect on his behavioral function, although they did cause personal distress to him.  A GAF score of 70 was assigned.  The examiner opined that a mental condition had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.

San Diego Vet Center records dated in July 2013 note the Veteran's complaints of nightmares, anhedonia, hyperarousal, and intrusive thoughts.  The clinician indicated that the Veteran had significant PTSD symptoms, but was functioning reasonably well.  In October 2013, his mood was euthymic and he reported having no nightmares for the past 3 weeks.  In November 2013, it was noted that he had thoughts of Vietnam but his mood was euthymic.  In March 2014, he reported that he was doing "pretty good." 

The report of a June 2014 VA examination reflects the Veteran's symptoms included suspiciousness; mild memory loss, such as forgetting names, directions or recent events; circumstantial speech; speech intermittently illogical, obscure, or irrelevant; and difficulty in understanding complex commands.  On mental status examination, he was well-groomed and cooperative.  He was oriented to person, place, and time.  His speech was circumstantial and frequently irrelevant.  His mood was euthymic with congruent affect.  His memory was mildly impaired and he denied having suicidal or homicidal ideations.  He also denied having auditory or visual hallucinations.  The examiner opined that the Veteran's symptoms warranted a diagnosis of PTSD, but the symptoms were not severe enough to interfere with social and occupational functioning or to require continuous medication.

In this case, the Veteran has exhibited psychiatric symptoms listed among the criteria for 30, 50, and 70 percent ratings.  Overall, when considering the frequency and severity of his symptoms, the Board finds that a rating in excess of 30 percent is not warranted prior to July 19, 2013, and that a rating in excess of 70 percent is not warranted since July 19, 2013.  The November 2010, December 2011, and June 2014 VA examiners indicated that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  This evidence corresponds to the criteria for a noncompensable rating.  The Vet Center records indicate that the Veteran had PTSD symptoms, but generally functioned well.  The Veteran has primarily reported having chronic sleep disturbance and anxiety; however, the evidence indicates that he has continued to function well with minimal or no occupational and social impairment.  He maintained a job without difficulties prior to retirement and reported having a good family life with friends and hobbies.  

In addition, the Board notes that the GAF scores of 62 and 70 are consistent with the ratings currently assigned.  GAF scores of 61 to 70 are indicative of some mild symptoms or some difficulty in social and occupational functioning. 

The Board has also considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the rating criteria reasonably describe the symptomatology related to the Veteran's service-connected PTSD.  The Veteran has primarily described having sleep disturbance and anxiety.  To a lesser degree, he has also reported hypervigilance, exaggerated startle response, irritability, and anhedonia.  The June 2014 VA examiner also noted that the Veteran had circumstantial and irrelevant speech and mild memory problems.  The General Rating Formula for Mental Disorders specifically contemplates these symptoms and other symptoms of similar severity and frequency, to include any symptom that affects social and occupational functioning.

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Accordingly, a rating in excess of 30 percent for the Veteran's service-connected PTSD is not warranted prior to July 19, 2013, and a rating in excess of 70 percent is not warranted since July 19, 2013.  


ORDER

Entitlement to service connection for a cervical spine disorder, to include congenital fusion of the cervical spine facet joints at the C2 and C3 levels and degenerative changes, is denied.

Entitlement to an evaluation in excess of 30 percent for PTSD prior to July 19, 2013, and in excess of 70 percent since July 19, 2013, is denied.  


REMAND

The claims for increased ratings for a lumbar spine disability, diabetes mellitus, and lumbar radiculopathy with diabetic peripheral neuropathy of the lower extremities must be remanded for additional development, to include an examination. 

Another examination is needed regarding the lumbar spine disability because of discrepancies in the June 2014 VA examiner's report.  The Veteran was diagnosed with a remote lumbar fracture with spondylosis and degenerative disc disease; however, the examiner indicated that the Veteran did not have intervertebral disc syndrome and did not report whether he had incapacitating episodes.  There is no explanation given for this apparent discrepancy.  

Regarding radiculopathy of the lower extremities, the examiner indicated that the Veteran had constant pain, paresthesias and/or dysesthesias, and numbness that were moderate in nature.  Nevertheless, the examiner indicated that the overall severity of the radiculopathy was mild.  The examiner noted that the Veteran had a concurrent diagnosis of diabetic peripheral neuropathy, but no further explanation was given for the apparent discrepancy between the examiner's findings and his conclusion.  

Regarding the evaluation for diabetes mellitus, the Board notes that the RO awarded a separate evaluation for lumbar radiculopathy with diabetic peripheral neuropathy of the lower extremities effective July 19, 2013.  Prior to July 19, 2013, any symptoms related to diabetic peripheral neuropathy are included in the Veteran's evaluation for diabetes mellitus.  As such, the evaluation of diabetes mellitus is inextricably intertwined with the evaluation for lumbar radiculopathy with diabetic peripheral neuropathy.  Therefore, they must be considered together.  

In addition, any outstanding, relevant medical records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability and diabetes mellitus, to include lumbar radiculopathy and diabetic peripheral neuropathy.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner should comment on the severity of the Veteran's lumbar spine disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should provide the range of motion of the lumbar spine in degrees, whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to those factors.

The examiner should also identify any and all associated neurologic abnormalities, to include whether there are any bowel and bladder problems.  Regarding lumbar radiculopathy of the lower extremities, the examiner should specifically address the June 2014 VA examiner's findings of constant pain, paresthesias and/or dysesthesias, and numbness that were moderate in nature and resolve any discrepancy as noted in that report.  The Board notes that the Veteran also has diabetic peripheral neuropathy, which is service-connected and evaluated with his lumbar radiculopathy.  Therefore, the examiner should consider all of the neurological abnormalities affecting the Veteran's lower extremities and comment on the overall severity.  The examiner must also separate out the symptoms of each service-connected disability or relate his or her inability to do so.

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity and manifestations of his diabetes mellitus.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must comment on the severity of the diabetes mellitus and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  It should be noted that the Veteran has peripheral neuropathy, erectile dysfunction, bilateral diabetic retinopathy, and right eye epiretinal membrane associated with his diabetes mellitus.  

It also noted that a separate evaluation for the peripheral neuropathy is in effect since July 19, 2013.  Thus, the examiner is asked to review the Veteran's medical history and indicate when his peripheral neuropathy manifested to a compensable degree in order to determine whether a separate evaluation is warranted prior to July 19, 2013.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


